Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doyle et al (2016/0291641).
Consider claim 1, Doyle et al teach a mobile terminal (par. 0023; i.e., smartphone/mobile device), comprising: a display screen element comprising at least one display screen (par. 0030; LCD OLED) and a first data interface (par. 0030; “coupled directly or indirectly”; i.e., implies some form of interface); a battery element comprising a battery, a charging unit, a second data interface, and a first wireless communication element, wherein the second data interface corresponds to the first data interface, and the charging unit charges the battery (par. 0027; 0030; 0038; system components and power management/power supply coupled directly or indirectly);  a machine chip element (i.e., motherboard) comprising a primary functional element, a second 
Consider claim 2, Doyle et al teach wherein the at least one display screen is a flexible display screen, and the first data interface is disposed on a first side of the flexible display screen (par. 0038; 0041).
Consider claim 3, Doyle et al teach wherein the first data interface comprises a port, the port provides a drive signal to the flexible display screen (par. 0022; 0038; display drivers).
Consider claim 4, Doyle et al teach wherein the flexible display screen is an organic light emitting diode display screen (par. 0022; 0030).
Consider claim 5, Doyle et al teach wherein the flexible display screen is electronic paper (par. 0022).
Consider claim 6, Doyle et al teach wherein the display screen element further comprises an auxiliary functional element disposed on a second side of the flexible display screen, the second side is an opposite side to the first side of the flexible display (par. 0061; i.e., one or more antennas on the edges of the device or between the substrates).

Consider claim 8, Doyle et al teach wherein the auxiliary functional element comprises at least one selected from a camera and a light sensor (par. 0050; lamp or sensor).
Consider claim 20, Doyle et al teach wherein the machine chip element is disposed within a portable terminal (par. 0025).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al (2016/0291641) in view of Lee et al (2019/0370779).
Consider claim 9, Doyle et al suggest of lamp sensors (par. 0021; 0050) but does not explicitly suggest wherein the light sensor comprises at least one selected from a face recognition functional element, a distance sensor, and a light intensity sensor. In the same field of endeavor, Lee et al suggested such (par. 0048-0049). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the teaching of Lee et al into view of Doyle et al and the result would have been predictable and resulted in sensing . 
Allowable Subject Matter
Claims 10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/Quoc D Tran/
Primary Examiner, Art Unit 2651
January 12, 2021